RespoNse by
Judge Nunn
to Petition for Rehearing.
Section 2557b, sub-section 2, of the Kentucky, Statutes, provides:
*88“It shall be unlawful for any person to sell, lend, give, procure for, or furnish to another, any spirituous, vinous or malt liquors, or to have in his possession spirituous, vinous or malt liquors, for the purpose of selling them in any territory where said act is in force, and any person so offending shall be fined not less than fifty nor more than one hundred dollars, and imprisoned not less than ten nor more than fifty days.
“The possession of a United States special tax stamp (commonly called United States license) for carrying on the business of a retail dealer in spirituous, vinous or malt liquors, or the having of such tax stamp or license stuck up at the place of business' in such territory shall be prima facie evidence of guilt under this section. ’ ’
Under this section the person who has in his possession spirituous, vinous or malt liquors for the purpose of selling them in any territory where the local option act is in force may be fined not less than fifty nor more than one hundred dollars and imprisoned not less than ten nor more than fifty days. (McGuire v. Commonmonwealth, 30 Ky. L. R., 720; Sizemore v. Commonwealth, 140 Ky., 338.)
In such prosecutions, a certified copy of the collector’s book showing that the defendant has paid the tax required by the laws of the United States for carrying on the business of a retail dealer in spirituous, vinous and malt liquors is competent evidence under section 1636 of the Kentucky Statutes, which provides as follows:
“All records and exemplifications of office books kept in any public office of the United States, or of a sister State, not appertaining to a court, shall be evidence in this State if attested by the keeper of such record or books, and the seal of his office, if there be a seal.”
Petition for rehearing overruled.